DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Communication
Multiple phone calls were made to John R. Schaefer at telephone number 703-683-0500 with messages left in an effort to get authorization for examiner’s amendment to move the case forward. 
Due to a lack of response, a non-final rejection is presented below. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24–43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24 recites a limitation of “the drainage profile.” This limitation is indefinite due to lack of antecedent basis as the term “drainage profile” is introduced as “at least one drainage profile.” Therefore, it is not clear, which drainage profile is “the drainage profile.” For the purpose of examination, the term “the drainage profile” is interpreted as “the at least one drainage profile.”
Claim 25 is rejected for the same reason as claim 24. Additionally, claim 25 is rejected as it depends on claim 24. 
Claims 26–43 are indefinite as they depend on claim 24. 
Claim 28 is indefinite because the term “the drainage opening” lacks antecedent basis because the term “drainage opening” is introduced as “at least one drainage opening.” Therefore, it is unclear which is “the drainage opening” when the drainage opening is presented in plural form. For the purpose of examination, claim 28 is interpreted as “the at least one drainage opening.”
Claim 36 is indefinite because the term “the bottom edge” lacks antecedent basis. For the purpose of examination, the term is interpreted as “a bottom edge.”
Claim 43 is rejected for the same reason as claim 24 and the same interpretation is applied as recited in claim 24. 
Allowable Subject Matter
Claims 24–43 would be allowable if the above recited 35 U.S.C. 112(b) issues are overcome. 
The following is a statement of reasons for the indication of allowable subject matter:  
Tanaka, US 2018/0117517 A1 (“Tanaka”) is considered as the closet art. 
Regarding claim 24:
It is noted here that the limitation of a bottom cap is interpreted to be a structure similar to Applicant’s Fig. 8A, which comprises a collection area 50. This interpretation is not arbitrary as it is consistent with Applicant’s disclosure. Spec. dated Dec. 09, 2019 (“Spec.”) p. 10, Fig. 8A.  It is also noted here that the examiner is interpreting Fig. 8A of the instant applicant as having a drainage profile protrudes from a bottom surface of the bottom cap 33 facing away from the filter media. 

    PNG
    media_image1.png
    387
    608
    media_image1.png
    Greyscale

Tanaka discloses the claimed limitation of a set. Tanaka Fig. 11, [0077]. The set comprises a filter candle (Tanaka’s filter element 1C) for separating a compressed gas (compressed air) and a disperse phase present therein (oil and dust). Id. at Fig. 11, [0002]. The set comprises a bottom cap (Tanaka’s lower end cap 24C) placed on a lower side of the filter candle 1C. Id. at Fig. 11, [0077]. The bottom cap 24C has a bottom side facing away from the filter medium 1C, the bottom side defines a bottom surface (see annotated Fig. 11 below). The filter candle 1C contains a filter medium, which looking in the flow direction of the gas, contains a coalescence medium (inner filter member 7) for coalescing the disperse phase (dust and liquid) and a drainage medium (outer filter member 8) for draining dust and liquid in a downward direction to the bottom cap 24C for discharging dust and liquid. Id. at Fig. 11, [0046] and [0048]. At least one drainage opening (the inlet of liquid discharge passage 25) is provided in the bottom cap 24C at a position corresponding to the drainage medium 8 for discharging coalesced liquid from the drainage medium 8. Id. at Fig. 11, [0060]. Tanaka discloses that at least one drainage profile (liquid discharge passage 25 and the passage connecting passage 25 and drip-off position 25a) extends from at least one drainage opening (the inlet of liquid discharge passage 25) to the drip-off position 25a. The drainage profile is provided for discharging the coalesced disperse phase from the at least one drainage opening to the drip-off position 25a along which the coalesced disperse phase is discharged. Id. at Fig. 11, [0078]. The at least one drainage profile protrudes from a bottom surface (bottom surface of inner cap member 46a) of the bottom cap 24C facing away from the filter medium 7 and 8. Id. at Fig. 11, [0072] and [0079]. This interpretation is consistent with disclosure as stated above. 

    PNG
    media_image2.png
    598
    621
    media_image2.png
    Greyscale

However, Tanaka does not disclose that its drainage opening 25 extending through the bottom side of the bottom cap. Additionally, Tanaka does not disclose that the drip-off position 25a is located at the bottom side. 
Claims 25–43 are allowable as they depend on claim 24. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hunter et al., GB 2 261 830 A (“Hunter”)
Bultinck et al., CN 104667628 A (“Bultinck”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                  
/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776